Opinion by
Judge Williams, Jr,,
Stan Godorov has appealed from an order, entered by the Court of Common Pleas of Montgomery County, which affirmed a decision of the Board of Commissioners of Springfield Township (Township Commissioners) rejecting his modified, preliminary plan for the subdivision of a tract of land.
The tract in question consists of approximately 23 acres, which Godorov proposed to divide into 30 lots. The topographical features of the land include steep slopes, heavy vegetation, and floodplains. It also appears, from the record evidence, that the tract for some time had been the scene of severe water runoff and soil erosion.
Section 114-45 of the Code of Springfield Township provides, subject to certain conditions, “design alternatives” for developers who seek to build on tracts which contain steep slopes or floodplains, or both. On March 20, 1979, pursuant to the above-mentioned provision, Godorov submitted a subdivision plan to the Township Commissioners. For purposes *574of review and recommendation, the plan was also presented to the Township Engineers, the Township Planning Commission, the Montgomery County Planning Commission, and the Wissahickon Valley Watershed Association. The Township Engineers and the Township Planning Commission recommended that, unless there were substantial revisions of Godorov’s subdivision plan, the plan should be rejected. The Montgomery County Planning Commission and the Wissahickon Valley Watershed Association unequivocally recommended rejection of the plan.
On February 13, 1980, the Township Commissioners held a public hearing regarding Godorov’s modified, preliminary subdivision plan. Shortly thereafter, by a letter dated February 14, 1980, the Township Commissioners advised Mr. Godorov that his plan had been rejected for various specified reasons. That notice set forth several ways in which the applicant’s plan failed to provide design details required by the Code of Springfield Township. The notice also •stated that the plan did not conform to the standards under Section 114-45 of the Township Code, in that the development proposed by Godorov would require excessive earth-moving and tree clearance at the site; would destroy topographical amenities; and would result in houses that are not properly oriented in terms of land contour.
The decision of the Township Commissioners was ■appealed by Godorov to the Court of Common Pleas of Montgomery County, which, after hearing the case without taking additional evidence, affirmed. There followed the instant appeal to our Court.
In his effort to secure a reversal, the appellant has raised several arguments, including an assertion that the rejection of his plan was based on an ordinance provision that is unconstitutionally vague. We find no merit in any of his arguments. Based on our review *575of the ease, we conclude that the court below was correct in upholding the decision of the Township Commissioners. Accordingly, we affirm the order here on appeal; and we do so on the able opinion from below by Judge Joseph H. Stanziania which is reported at 29 Pa. D. & C.3d 115 (1984).
Order
And Now, the 22nd day of May, 1984, the order of the Court of Common Pleas of Montgomery County dated January 29, 1981, at No. 80-4418, is affirmed.